EXHIBIT 10.2

  

Promissory Note

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, APPYEA, Inc., a SouthDakota corporation, its successors and
assigns (the “Company) promises to pay to the order of Greentree Financial
Group, Inc., a Florida corporation (“Holder”), in immediately available funds,
the aggregate principal amount set forth below (the “Principal Amount”), plus
all accrued interest thereon, in accordance with the terms of this Convertible
Promissory Note (“Note”).

 



EFFECTIVE DATE:

November 15, 2016

PRINCIPAL AMOUNT:

$100,000

ORIGINAL ISSUANCE DISCOUNT:

10% of principal amount, or $10,000

NET PROCEEDS TO THE COMPANY:

$90,000



 



1.INCORPORATION. This Note is being issued pursuant to the terms of that certain
Loan Agreement, dated as of November 15, 2016 by and between the Company and the
Holder (the “Loan Agreement”). If not otherwise defined herein, all capitalized
terms herein shall have the meanings given to them in the Loan Agreement.
Further, all of the terms, representations, warranties, agreements, covenants
and conditions set forth in the Loan Agreement are incorporated herein by
reference. To the extent that there is a conflict between any condition, term or
provision of this Note and the Loan Agreement, the conditions, terms, and
provisions set forth herein shall specifically supersede the conflicting
conditions, provisions and/or terms in the Loan Agreement.

 

 

2.PAYMENT. All outstanding principal shall be due one year from the Effective
Date (“Maturity Date”). The Company shall have three (3) days after the Maturity
Date to deliver payment to the Holder. Payment shall be made at Holder’s address
at 7951 SW 6th Street, Suite 216, Plantation, FL 33324, or as otherwise directed
by Holder.

 

 

3.INTEREST. Interest shall accrue on the unpaid principal balance of this Note
at the annual rate of 12 percent (12%) until the entire Principal Amount is paid
in full. Interest shall not be compounded and shall be computed on the basis of
a three hundred sixty (360) day year comprised of twelve (12) months of thirty
(30) days each, with any calculation based upon a partial month of less than
thirty (30) days based on actual days lapsed. The Company will make interest
payments semi-annually, with the first interest payment due six (6) months from
the Effective Date hereof and on each 6 months from such date until all interest
and outstanding principal is paid in full.

 

 

4.PREPAYMENT. The Company may, at its option, at any time and from time to time,
prepay all or any part of the principal balance of this Note before the Maturity
Date, with a penalty or premium equal to 10% of the Principal; provided, that it
shall provide Holder with fifteen (15) days’ advanced written notice of its
intent to prepay this Note. Holder shall have the option to elect to convert
this Note per the terms of this Note and the Loan Agreement at any time prior to
the Company’s prepayment. Any partial prepayments would be applied to accrued
interest balance first.



 

 1

 



  



5.REORGANIZATION. In case of any consolidation or merger of the Company with or
into any other corporation, entity or person, or any other corporate
reorganization, in which the Company shall not be the continuing or surviving
entity of such consolidation, merger or reorganization (any such transaction
being hereinafter referred to as a “Reorganization”), then, in each case, the
Holder of this Note, on conversion hereof at any time after the consummation or
effective date of such Reorganization (the “Reorganization Date”), shall
receive, in lieu of the shares of stock or other securities at any time issuable
upon the conversion of this Note issuable on such conversion prior to the
Reorganization Date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon the Reorganization Date
if such Holder had converted this Note immediately prior thereto. The Company
shall ensure that the surviving entity in any Reorganization specifically
assumes the Company’s obligations under this Note and the Loan Agreement.

 

 

6.CONVERSION. At any time or from time to time, the Holder at its sole option,
may convert the outstanding Principal Amount of this Note, or any portion of the
Principal Amount hereof, and any accrued interest, in whole or in part, into
shares of the common stock of the Company (the “Common Stock”). Any amount so
converted will be converted into common stock of the Company at a price of 55%
of the lowest trading price on the primary trading market on which the Company’s
Common Stock is quoted for the ten (10) trading days immediately prior to but
not including the Conversion Date (“Conversion Price”). However, the conversion
price shall not be lower than a price of $0.0001 per share. Also,
notwithstanding any other provision of this Note, the Holder may not convert
this Note if such conversion would cause Holder’s beneficial ownership (as
defined by Section 13(d) of the Securities Exchange Act of 1934, as amended) of
the Company to exceed 4.9% of its total issued and outstanding common or voting
shares. Upon not less than sixty-one (61) days advance written notice, at any
time or from time to time, the Holder at its sole discretion, may waive this
4.9% conversion limit. However, the Holder agrees not to convert this Note if
such conversion would cause Holder’s beneficial ownership (as defined by Section
13(d) of the Securities Exchange Act of 1934, as amended) of the Company to
exceed 9.9% of its total issued and outstanding common or voting shares. Any
common shares converted under this Note need to be delivered to the Holder
within three (3) business days of the receipt of Conversion Notice.

 

 

7.CONVERSION COST. The Company agrees to reimburse the Holder’s certificate
processing cost by adding $1,500 to the Principal for each note conversion
effected by Holder.

 

 

8.COMMON SHARE ISSUANCE. Upon receipt by the Company of a written request from
Holder to convert any amount due under any Note, subject to any limitations on
conversion contained in any Note, the Company shall have three (3) business days
(“Delivery Date”) to request issuance of the shares of Common Stock rightfully
listed in such request. If the Company fails to timely deliver the shares
through willful failure or deliberate hindrance, the Company shall pay to Holder
in immediately available funds $1,000 per day past the Delivery Date that the
shares are actually issued. Any amounts due under this Section shall be paid by
the fifth (5th) day of the month following the month in which they accrued or,
at the option of Holder, may be added to the principal under any Note. The
Company agrees that the right to convert the Notes is a valuable right to Holder
and a material consideration of it entering this Agreement. The parties agree
that it would be impracticable and extremely difficult to ascertain the amount
of actual damages caused by a failure of the Company to timely deliver shares as
required hereby. Therefore, the parties agree that the foregoing liquidated
damages provision represents reasonable compensation for the loss which would be
incurred by the Holder due to any such breach. The parties agree that this
Section is not intended to in any way limit Holder’s right to pursue other
remedies, including actual damages and/or equitable relief.



 

 2

 



 



9.ADJUSTMENTS. In case the Company shall at any time prior to the conversion of
the Note, or the maturity of the Note, whichever first occurs, effect a
recapitalization or reclassification of such character that its Common Stock
shall be changed into or become exchangeable for a larger number of shares,
then, then the Conversion Price shall be appropriately adjusted to reflect any
such event. There shall be no adjustment to the Conversion Price of the
Promissory Note in the event of a reverse stock split or other reduction in the
Company’s shares.

 

 

10.DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:



  



 

a)The non-payment, when due or upon demand, of any principal or interest
pursuant to this Note;

 

b)The material breach of any representation or warranty in the Loan Agreement;

 

c)The breach of any material covenant or undertaking herein or therein the Loan
Agreement;

 

d)The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature;

 

e)The commencement against the Company of any proceeding relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, adjustment of
debt, receivership, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company;

 

f)The Company liquidates, transfers, sells or assigns substantially all of its
assets or elects to wind down its operations or dissolve;

 

g)The Company fails to maintain irrevocable TA instruction or file with the
Company’s transfer agent;

 

h)The Company fails to stay current in its SEC reporting obligations, including
maintaining XBRL financial information on the Company’s corporate website;

 

i)The Company fails to deliver the Holder the shares of Common Stock rightfully
listed in the Conversion Notice and Warrant Exercise Notice within three (3)
business days; or

 

j)The Company defaults on any other debt or warrant agreement exceeding a value
of $25,000.



  

 3

 



 

There will be no cure period available for the Event of Default as defined in
Section 10(d) and 10(e); Upon the occurrence of any Event of Default, and
provided such Event of Default as defined in Section 10(a) through 10(c), and
10(f) through 10(j), has not been cured by the Company within five (5) business
days after the occurrence of such Event of Default (except a payment default of
any interest, principal and/or other amount when due, of which no cure period is
available), the Holder, may, by written notice to the Company, declare all or
any portion of the unpaid Principal Amount due to Holder, together with all
accrued interest thereon, immediately due and payable (without advanced notice
as may otherwise by required hereunder); provided that upon the occurrence of an
Event of Default as set forth in paragraph (d) or paragraph (e) hereof, all or
any portion of the unpaid Principal Amount due to Holder, together with all
accrued interest thereon, shall immediately become due and payable without any
such notice. Holder shall also have all other remedies available under law and
equity. There shall be a default charge equal to 20% of the sum of any unpaid
principal plus any interest accrued as of the default date.

 

In the event that Holder at its sole discretion elects to allow the Company to
continue with repayment of the principal and interest on this Note after an
Event of Default, the interest rate on the unpaid principal of this Note will
change to 18% or the highest interest rate currently allowable under Florida law
for loans of this amount (the “Default Interest Rate”). In the event of any
changes under Florida law relating to the increases or decreases of allowable
interest rates, this Note will be changed to the highest amount allowable under
Florida law without notification or further ratification. As of the date of
Default or any Event of Default, assuming the Holder allows reinstatement or
continuation of this Note, the Default Interest Rate shall become the new rate
of interest on this Note.

 

Any payments that the Holder allows under this section shall be made through a
wire transfer of funds or Certified Check.

 

Upon the occurrence of any Event of Default, the Holder at any time, at its sole
discretion, may elect to immediately (without prior notice) convert the
outstanding Principal Amount of this Note, or any portion of the Principal
Amount hereof, and any accrued interest, in whole or in part, into shares of the
Common Stock, according to the terms of this Note.

 

11.NOTICE. Any and all notices, demands, advance requests or other
communications required or desired to be given hereunder by any party shall be
in writing and shall be validly given or made to another party if (i) personally
served, (ii) sent by email on the date such email is sent (provided confirmation
of such email being sent is provided upon request) (iii) deposited in the United
States mail, postage prepaid, return receipt requested, or (iv) by facsimile
with confirmation receipt. Notice hereunder is to be given as follows:

 

If to the Company:

APPYEA, Inc.

777 Main Street, Suite 600

Forth Worth, TX 76102

Attn: Douglas O. McKinnon

 

If to the Holder:

Greentree Financial Group, Inc.

7951 S.W. 6th Street, Suite 216

Plantation, Florida 33324

Attn: R. Chris Cottone

 

 4

 



 

12.SUCCESSION AND ASSIGNABILITY. This Note shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The Holder may assign any of his or its rights, interests, or
obligations hereunder on his or its own discretion without further approval from
the Company.

 

 

13.GOVERNING LAW AND CONSENT TO JURISDICTION. This Note shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
conflict of law provisions. All disputes arising out of or in connection with
this Note, or in respect of any legal relationship associated with or derived
from this Note, shall only be heard in any competent court residing in Broward
County, Florida. The Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any manner provided by law. The Company further
waives any objection to venue in any such action or proceeding on the basis of
inconvenient forum. The Company agrees that any action on or proceeding brought
against the Holder shall only be brought in such courts.

  

 



14.ATTORNEYS FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder's
rights, including reasonable attorney's fees, whether or not suit is instituted.

 

 

15.CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the Principal Amount of this Note.

 

 

16.WAIVER. Holder shall not be deemed to have waived any rights under this Note
unless such waiver is given in a dated writing signed by Holder. No delay or
omission on the part of Holder in exercising any right pursuant to this Note
shall operate as a waiver of such right or any other right. A waiver by Holder
of any provision of this Note or of any rights against any individual, entity or
collateral shall not prejudice or constitute a waiver of strict compliance of
any other provision of this Note by any other individual or entity. No prior
waiver by Holder or course of dealing between Holder and any individual or
entity collectively constituting the Company shall constitute a waiver of any
rights of Holder or of any obligations pursuant to this Note.

 

 

17.This Note and the Loan Agreement (and the warrant issued thereunder)
constitute the entire agreement between the parties relating to the subject
matter hereof, and may not be altered or amended except by written agreement
signed by the parties.



  

 5

 



 

In witness whereof, the below parties signed and sealed this Note as of above
date written.

 



APPYEA, Inc.

(“COMPANY”)

   By:

/s/ Douglas O. McKinnon

Name:

Douglas O. McKinnon 

Title:

Chief Executive Officer 



 

 



6

